*641MEMORANDUM ****
Dina Kang has appealed the denial of her asylum petition.
The evidence Kang presented does not compel a finding of past persecution. Although Kang has suffered harassment and discrimination, the adversities she has suffered do not rise to the level of “persecution.” 1
The evidence also does not compel a finding of well-founded fear of future persecution. Although Kang credibly testified that she subjectively genuinely feared persecution, she must also show credible, specific evidence that support a reasonable fear of persecution. To do this, Kang could show either “a pattern or practice of persecution of people similarly situated”2 or that she “is a member of a disfavored group coupled with a showing that she, in particular, is likely to be targeted as a member of that group.”3 Kang’s evidence may support a likelihood of harassment and discrimination similar to what she suffered before, but there is no evidence to show that her fear of future “persecution” is well founded.
PETITION DENIED.

 jj-,¡s disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc).


. See Knezevic v. Ashcroft, 367 F.3d 1206, 1213 (9th Cir.2004).


. See Sael v. Ashcroft, 386 F.3d 922, 925 (9th Cir.2004).